DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
The amended claim set was received 10/13/2021. This claim set is accepted, and the amendments made overcome the USC 101 rejection with respect to claim 15.

Claim Rejections - 35 USC § 112
The amended claim set was received 10/13/2021. This claim set is accepted, and the amendments made overcome the USC 112 rejection with respect to claims 4 and 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 10, and 253-255 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purcell, et al. (US 20120101533 A1) (hereon referred to as Purcell) in view of Chao et al. (US 20080021455 A1) (hereon referred to as Chao).
Purcell teaches a bone screw (300) (see Fig. 1A) comprising: 
a bone screw shank (311) comprising a shank head (head of 311 in opening 313); 
a receiver (301) comprising: a base having (309) a cavity (313) therewithin, the cavity configured to securely receive the shank head (see para. [0022]); 
a pair of arms (303) extending upwardly from the base; a rod channel (305) defined between the pair of arms; and 
a lateral rod (302) integral to the receiver and extending laterally away from the receiver (claim 1),
wherein the receiver comprises a longitudinal axis (LCl) extending through a bottom end of the base toward a top end of the pair of arms, and wherein the lateral rod extends perpendicular to the longitudinal axis of the receiver (CCl) (see Fig, 1B and Para. [0030]) (claim 3),
wherein the lateral rod is perpendicular to a first direction of extension of the rod channel (see Para. [0008]) (claim 4).
wherein the lateral rod is straight (see Para. [0031]) (claim 5),
wherein the lateral rod comprises a size that is configured to be received in a rod to rod connector or a rod channel of a second bone screw (see Para. [0026]) (claim 6),
wherein the lateral rod comprises a cross-sectional shape that is identical to a spinal rod that is configured to be received in the rod channel of the bone screw (see of tulip opening which is configured to receive a circular cross-sectional shape substantially identical to the circular cross section of the lateral rod in Fig. 1B) (claim 7),
claim 10),
wherein the lateral rod is tilted by an angle from the first direction of extension of the rod channel, and wherein the lateral rod is curved or bent (see Fig. 3B and Para. [0031]) (claim 253),
however fails to teach the receiver comprising a tool engagement groove at an outer surface of a first one of the pair of arms at or near a top end thereof, wherein the lateral rod is formed on the first one of the pair of arms, and wherein a top edge of the lateral rod is distal to the tool engagement groove (claim 1), wherein a second one of the pair of arms comprises an additional tool engagement groove at an outer surface thereof (claim 2), further comnprising an aperture extending through the tool engagement groove on the first one of the pair of arms (claims 254 and 255).
Chao teaches a receiver (12) (see Fig. 1) with a lateral rod attached to a first arm of a pair of arms, wherein both arms comprise a tool engagement groove (40) (see Para. [0027]), and wherein the tool engagement groove has a bore passing throughout the center.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver of Purcell to have the engagement grooves on both arms (claims 1 and 2), further comprising a bore (claims 254 and 255) as taught by Chao, as this would allow for easy engagement with the receiver for insertion and other maneuvers.
Claims 12-17 and 256-258 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell (US 20120101533 A1) in view of Daniels et al. (US 10729472 B2) (hereon referred to as Daniels), further in view of Schwab et al. (US 20110106165 A1) (hereon referred to as Schwab), and further in view of Chao (US 20080021455 A1).
Purcell teaches a first bone screw (300), the first bone screw comprising a first receiver (301) having a first base (309) with a first cavity therewithin (313), the first cavity configured to securely receive a first bone screw (311) shank head; 

a first rod channel (305) defined between the first pair of arms (303); and 
a first lateral rod (302) integral to the first receiver and extending laterally away from the first receiver (301) (claim 12);
wherein the first bone screw is configured to be anchored in a first vertebral bone (claim 15), wherein the first bone screw is a poly-axial screw (see abstract) (claim 16), however fails to teach a rod to rod connector (claims 12-14 and 17-20), and a second bone screw, the second bone screw comprising a second receiver having a second base with a second cavity therewithin, the second cavity configured to securely receive a second bone screw shank head; a second pair of arms extending upwardly from the second base; a second rod channel defined between the second pair of arms; and a second lateral rod integral to the second receiver and extending laterally away from the second receiver, wherein the first arm in the first pair of arms comprises a tool engagement groove at an outer surface thereof and at or near the top end thereof, wherein the first lateral rod is integral with the first arm (claim 12), wherein the second bone screw is configured to be anchored in a second vertebral bone (claim 15), wherein the second lateral rod is integral with the first arm in the second pair of arms  (claim 258), further comprising an aperture extending through the tool engagement groove on the first arm in first pair of arms (claim 256), wherein a second arm in the first pair of arms comprises an additional tool engagement groove at an outer surface thereof (claim 257), wherein a first arm in the second pair of aims comprises an additional tool engagement groove at an outer surface thereof and at or near a top end thereof (claim 258).
Daniel teaches a rod to rod connector (110) (see Fig. 2C) configured to securely receive the first lateral rod (112 or 114) in a first bore (122) and the second lateral rod in a second bore (122) (claim 12),
wherein the first bore and the second bore of the rod to rod connector are substantially parallel to each other (see Fig. 2C) (claim 13),
claim 14),
wherein the rod to rod connector comprises a first opening (150) at a top thereof, the first opening connected to the first bore (122),
wherein the first opening (150) is configured to receive a closure top (120) that presses against the first lateral rod thereby securing the first lateral rod to the rod to rod connector,
wherein the rod to rod connector comprises a second opening (150) at a top thereof, the second opening connected to the second bore (122),
wherein the second opening (150) is configured to receive a closure top (120) that presses against the second lateral rod thereby securing the second lateral rod to the rod to rod connector  (claim 17),
Schwab teaches two screws configured to be inserted into bone which are placed next to each other (see Fig. 10). This orientation allows for the correction of certain spinal deformities that require anatomical accommodations (see Para. [0041]).
Chao teaches a receiver (12) (see Fig. 1) with a lateral rod attached to a first arm of a pair of arms, wherein both arms comprise a tool engagement groove (40) (see Para. [0027]), and wherein the tool engagement groove has a bore passing throughout the center.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bone screw of Purcell to be used in pairs of two, such that there is a second bone screw identical to the first (claims 12, 15, and 258) as taught by Schwab, and furthermore held in the configuration suggested by Schwab wherein the screws are placed next to each other, as this would allow for accommodations of certain spinal anatomies (see Para. [0041] of Schwab). It would furthermore be obvious to utilize the rod-to-rod connector as taught by Daniel (claims 12-14 and 17-20) to hold the two bone screws together, as the connector is configured to hold rods in place relative to claim 12). It would furthermore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver of Purcell to have the engagement grooves on both arms (claims 12 and 257), further comprising a bore (claims 256 and 258) as taught by Chao, as this would allow for easy engagement with the receiver for insertion and other maneuvers.

Response to Arguments
Applicant’s arguments with respect to the pending claims as of 10/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773